194 F.2d 1013
93 U.S.P.Q. 60
CONTAINER COMPANY, Plaintiff-Appellee,v.CARPENTER CONTAINER CORPORATION, Defendant-Appellant.
No. 10567.
United States Court of Appeals Third Circuit.
Argued March 17, 1952.Decided March 25, 1952.

Daniel H. Kane, New York City (Morris, Steel, Nichols & Arsht, Wilmington, Del., Harrison, Spangenberg & Hull, Cleveland, Ohio, Duell & Kane, New York City, on the brief), for appellant.
Newton A. Burgess, New York City (Berl, Potter & Anderson, Wilmington, Del., H. H. Hamilton, New York City, Eugene G. Mason, Washington, D.C., John J. Mahoney, Columbus, Ohio, Thomas P. Keogh, Chicago, Ill., on the brief), for appellee.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a declaratory judgment holding defendant's patent invalid.  Judge Rodney in his excellent opinion in the District Court, 99 F. Supp. 167, found as a fact that the essential elements of appellant's combinations were all included in the prior art and that those combinations do not demonstrate the degree of novelty necessary to constitute patentable invention over the prior art.  Cuno Engineering Corp. v. Automatic Devices Corp., 314 U.S. 84, 91, 62 S. Ct. 37, 86 L. Ed. 58; Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 71 S. Ct. 127, 95 L. Ed. 162; Boston Metals Co. v. Air Products, Inc., 4 Cir., 193 F.2d 535.  Our own study of the record satisfies us that his findings of fact have substantial foundation in the evidence and are not clearly wrong.


2
The judgment of the District Court will be affirmed.